COWART, Judge.
The defendant filed a motion to dismiss criminal charges alleging that while incarcerated in a foreign state pursuant to section 941.45(3)(a), Florida Statutes, he sent a letter notifying the assistant state attorney of his request for a final disposition of the charges in Florida and that the time limits contained in said statute having expired, the defendant was entitled, pursuant to section 941.45(4)(e), to have the charges dismissed. After an evidentiary hearing, the trial judge found that the alleged letter had not been delivered to the Florida state attorney and denied the motion to dismiss. The defendant plead nolo contendere reserving the right to appeal the trial court’s decision.
This appeal is dismissed. The trial court’s decision was based not on a question of law, but on a finding of fact — that the letter in question was not received by the state attorney, which cannot be reserved for appeal following a nolo conten-dere plea. See State v. Ashby, 245 So.2d 225 (Fla.1971) and Martinez v. State, 368 So.2d 338 (Fla.1978).
APPEAL DISMISSED.
COBB and DANIEL, JJ., concur.